DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted November 8, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5, 11-15, and 21-30 are currently pending.

Election/Restrictions
2.	Applicant’s election with traverse of Group I in the reply filed on November 8, 2021 is acknowledged. However, further restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-5 and 11-15 drawn to Group I
II.	Claims 21-30, drawn to Group II
The inventions are distinct, each from the other because of the following reasons:
3.	Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP § 806.05(d). In the instant case, separate utility stems from the following key distinctions (non-exhaustive): 
Group I is directed to a base station and method performed at a base station. Distinctive operations involve interfacing between base stations (potentially classifiable under H04W92/20): e.g. “transmitting, to a second base station, at least one handover (HO) request message related to a conditional handover (CHO) based on the measurement report message” and “as a response to the at least one HO request message, receiving, from the second base station, at least one HO request acknowledge message, wherein the at least one 
Group II is directed to a terminal and method performed at a base terminal. Distinctive operations involve key functionality performed at the terminal (potentially classifiable under H04W24/10): e.g. “evaluating at least one CHO execution condition for each of the at least one candidate cell for the CHO” and “evaluating the at least one CHO execution condition for each of the at least one candidate cell for the CHO except for the at least one candidate cell to be cancelled” (claim 21).

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may 

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476